Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to applicant amendment received on 10/13/2021:
Amendments of Claims 1, 3, 6-9 and 11-14 are acknowledged.
New Claims 16-18 are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 to 6, 8 to 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trautner (US 2009/0126956).
Regarding Claim 1:
Trautner discloses a hand-held power tool, comprising: a housing (Paragraph 36, the hammer-drill 10 include a housing 12), 
a drive motor arranged in the housing (Figure 18, motor 20); 
a transmission arranged in the housing and configured to be driven by the drive motor so as to drive an output shaft (Figure 11, transmission 22 drives spindle 40); and 
a mode-setting device comprising: at least one rotatable actuating element configured to set an operating mode (Figure 11, mode collar 26), 
at least one torque-setting element configured to set a torque (Figures 20 and 22, clutch member 221), 

wherein the torque-setting element and the gear-changing element are configured to be separably coupled to each other (Figure 22 shows shift ring 230 and clutch member 221 are separated), and  
wherein, during a gear change, the torque-setting element and the gear-changing element are coupled to one another (Figure 22, Paragraph 80, clutch member 221 includes openings 241 to receive pins 240 of shift ring 230).

Regarding Claim 2:
Trautner discloses during setting of the torque, the torque-setting element and the gear-changing element are decoupled from each other (Figure 22 show them decoupled, paragraphs 82 to 84, when 230 and 221 are  coupled  an amount of torque is able to transfer therebetween up to a predetermined threshold determined by clutch member 221, if they are not coupled the hammer-drill 10 is in the mechanical high speed setting, torque transfers between the second reduction pinion 258 and the spindle 40 via the high output gear 222, and the clutch member 221 is bypassed. However, the gear ratio in the mechanical high speed setting can be such that the maximum torque transferred via the high output gear 222 is less than the predetermined threshold, so coupling and decoupling changes the maximum torque allowed).

Regarding Claim 3:
Trautner discloses that the mode-setting device has further comprises a coupling element that is movably arranged on the torque-setting element and is configured to selectively couple and decouple the torque-setting element and the gear-changing element (Figure 22, shift fork 228 will be considered the coupling element and it is movably arranged on the torque setting element via the shift ring 230 selectively couple and decouple clutch 221 and shift ring 230).

Regarding Claim 4:
Trautner discloses that the coupling element is arranged in a pivotable manner on the torque-setting element (Figures 11 and 26, shift fork 228 slides on shaft 144, note that short of additional limitations 

Regarding Claim 5:
Trautner discloses that the coupling element is arranged in an axially movable manner on the torque-setting element (Figures 14 to 17 show shift fork sliding along shaft 144).

Regarding Claims 6 and 8:
Trautner discloses that the coupling element has a guide element that, upon a rotation of the actuating element, acts in combination with a guideway, which is solid with the housing, to couple and decouple the torque-setting element and the gear-changing element (Paragraph 43, Figures 4 and 14 to 17, rotation of collar 26, which is considered the actuating element causes movement of the distal tip 94 of the mechanical speed shift pin 90 between the mechanical shift pin valley 74 and plateau 78 influences axial 

Regarding Claim 9:
Trautner discloses that the gear- changing element is rotatably mounted relative to the housing (Paragraph 51, the shift ring is keyed to the shaft, so it rotates relative to the housing).

Regarding Claim 10:
Trautner discloses a torque-limiting device, wherein the torque-setting element acts in combination with the torque-limiting device (Figure 20, paragraph 79, short of any additional limitation biasing member 235 will be considered a torque-limiting device).

Regarding Claim 11:
Trautner discloses a percussion mechanism, wherein the mode-setting device is configured to one or more of activate and deactivate the percussion mechanism (Figure 2, paragraph 59, Setting 56 on mode collar 26 corresponds to the “hammer-drill” setting).

Regarding Claim 16:
Trautner discloses that the coupling element includes an elastic coupling arm that selectively couples the torque-setting element and the gear-changing element (Paragraph 52, Figures 11 and 26. compliance 

Regarding Claim 17:
Trautner discloses that the actuating element is arranged on an exterior of the power tool and is rotatable to set the operating mode (Figures 1 and 3, Mode collar 34 is on the outside of the power tool)

Claim 1, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limberg (US 2011/0127059).
Regarding Claim 1:
Limberg discloses a hand-held power tool, comprising: a housing (Figure 1, torque tool 10 include a housing 15), 
a drive motor arranged in the housing (Figure 21, motor 306); 
a transmission arranged in the housing and configured to be driven by the drive motor so as to drive an output shaft (Figure 21, paragraph 100, transmission 22 drives output shaft 314); and 
a mode-setting device comprising: at least one rotatable actuating element configured to set an operating mode (Figure 21 and 22, mode selector ring 634), 
at least one torque-setting element configured to set a torque (Figures 21 and 22, clutch mechanism adjustment assembly 582 with cam ring 586),  
and at least one gear-changing element configured to change gears of the transmission (Figures 21 and 22, shift mechanism 658), 
wherein the torque-setting element and the gear-changing element are configured to be separably coupled to each other (Figures 21 and 22 show all the elements are coupled and can be separated), and  
wherein, during a gear change, the torque-setting element and the gear-changing element are coupled to one another (Paragraph 123, shift mechanism 658 coupled for co-rotation with the mode selector ring 634 and the cam ring 586, so they are actually coupled all the time).

Regarding Claim 12:
Limberg discloses that the transmission is configured as a planetary transmission having a selector ring gear that is configured to be shifted acted on by a selector bail so as to shift the planetary transmission (Paragraph 126, 127, Figure 22, outer ring gear 402 will be considered the selector ring gear and sleeve 662 the selector bail; the ends 698 of the wire 694 travel within the diagonal portion 690 of the respective slots 678, the wire 694 and the outer ring gear 402 of the second stage planetary transmission 342 are displaced along the central axis 318 toward the motor 306, thereby disengaging the outer ring gear 402 and wherein the gear-changing element has a loading element configured to apply load to the selector bail at least during a gear change (Figure 22, wire 694 can be considered that applies a load on slots 678 of sleeve 662).

Regarding Claim 18:
Limberg discloses that the at least one actuating element is a single actuating element configured to set the torque and actuate the gear change (Figure 21, paragraph 123, shift mechanism 658 coupled for co-rotation with the mode selector ring 634 and the cam ring 586).

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7, and 13 to 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular Chung (US 7410007), Tomayko (US 2010/0163261) and Hecht (US 2013/0333907) could have been used to reject at least independent Claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731